 In the Matter of RICHARDS-WILCOx MANUFACTURING COMPANYandFEDERAL LABOR UNION No. 18589Case No. B-33.-Decided July 8, 1936Hardware and Hardware Specialties Manufacturing Industry-Investigationof Representatives:controversy concerning representation of employees-ma-jority status disputed by employer-question affectingcommerce: confusionand unrest among employees-UnitAppropriate for Collective Bargaining:production employees ; eligibility for membershipin only organization amongemployees ; functional coherence ; communityofinterest-Representatives:proof of choice : membership inunion-Certificationof Representatives:afterinvestigation but without election.Mr. Robert Kleebfor the Board.Hilda Droshnicop,of counsel to the Board.DECISIONSTATEMENT OF CASEOn'De6erllbei"11, 1935, Federal Labor Union No. 18589, hereinaftercalled the Union, filed with the Regional Director' for the ThirteenthRegion a petition alleging that a question affectingcommerce hadarisen concerning the representation of the permanent productionemployees of the Richards-Wilcox Manufacturing Company, Aurora,Illinois, hereinafter called the Company, and requesting the NationalLabor Relations Board to conduct an investigation pursuant to Sec-tion 9 (c) of the National Labor Relations Act, approved July 5,1935, hereinafter called the-Act.On February 28, 1936, the Board,acting pursuant4o Section 9 (c)' ,of the Act and Article III, Section.3 of National Labor Relations Board Rules and Regulations-Series1, issued an order authorizing the Regional Director for the Thir-teenth Region to conduct an investigation and to provide for a hear-ing in connection therewith.A notice of hearing was issued andduly served on May 12, 1936, and a hearing was held on May 28 and29, 1936, before Walter Wilbur, Trial Examiner duly designated bythe Board.The Company filed no pleadings, did not appear atthe hearing, and proffered no explanation for its absence.Upon the record of the case, the stenographic report of the hear-ing, and all the evidence, including oral testimony, documentary and97 98NATIONAL LABORRELATIONS BOARDother evidence offered and received at the hearing, the Board makesthe following :FINDINGS OF FACTI.THE COMPANY AND ITS BUSINESSThe Richards-Wilcox Manufacturing Company is a corporationduly organized and existing under the laws of the State of Illinois,with its principal office and place of business located at Aurora,Illinois.Itsprincipal business is the manufacture and sale ofbuilders' hardware, hardware specialties, garage, warehouse andfolding doors, overhead carrying equipment and elevator accessories.The Company employs approximately 200 permanent productionworkers, and during rush seasons, about 38 temporary production.workers.,,The vast preponderance of the Company's raw material originatesoutside the State of Illinois.'A large proportion of the raw mate-rials, which consists of elevator parts, bolts, nuts and screws, pulleys,tracks and a wide variety of- machine parts, does not undergo anytransformation in substance at the Company's plant, but is merelyconverted by mechanical manipulation into desired changes of form.Much of the material used,.such as-ball and roller bearings, are pur-chased in the identical form in which they are assembled in the finalproduct.The manufacturing process may thus be said to consistmainly in' the physical manipulation and assembly of products de-.rived elsewhere.The Company advertises extensively in- tradejournals of nation-wide circulation.It has branchoffices ina number ofstates and inseveral foreign countries and the great, bulk;of itsproducts enjoyliterally a world market.2 -Many of the articles; manufactured by ithas, also registered seveiialtrademarks for use in interstatecommerce.i;.1 .1-'The record includes statements from all the carriers transporting shipments of rawmaterial to the Company's plant.Most of the records'cover the period from January1,1936,to April 30,1936These statements may be summarized as-follows:(In thefollowing summary the.word"interstate"indicates a shipment to or from points outsideof the State of Illinois;"intrastate",shipments to or from points within the State ofIllinois ),Chicago, Milwaukee,St. Paul & Pacific-6 inbound shipments interstate.Railway Express-I6 shipments interstate,4 intrastate.Chicago & Northwestern, Railway-44 shipments>_ateistate,5 intrastate.Chicago,Burlington&Quincy-108 less-than-carload shipments interstate,55 intrastate ;'15 carload shipments interstate,17 intiastate --National Carloading Corporation-All inbound shipments interstateUniversal Carloading & Distributing Co-All inbound shipments interstateKeoshin Motor Express-9 iiiborind shipments interstate,44 inbound'siiipiiients intrastate."Carriers' records covering all, outbound. shipments from- the Company's plant (most ofthem from January 1,1936, to April 30, 1936)may be summarized as follows :Chicago, Milwaukee,St Paul and Pacific Railway-9 shipments interstate.Chicago & Northwestern Railway-94 shipments interstate, 18 intrastate. DECISIONS AND ORDERSIn shipping its products beyond the borders of Illinois, the Com-pany utilizes every type of carrier : land, water, parcel post,, expressand freight service.All of the aforesaid constitutes a continuous flow of trade, traffic,,and commerce among the several States and with foreign countries.IT.THE UNION AND ITS ATTEMPTS TO BARGAIN COLLECTIVELYIn August, 1933, Federal Labor Union No. 18589 received a charterfrom the American Federation of Labor.' Its membership is com-posed entirely of production employees of the Richards-WilcoxManufacturing Company.At the time of its formation it was incompetition with the Company's employees' representation plan (theIndustrial Representation Plan of the Richards-Wilcox Manufactur-ing Company) but the latter no longer functions and the recordshows that it has been abandoned.After it was organized, the Union made several attempts to securerecognition by the management as the sole collective bargaining rep-resentative for the production employees, but with no success.Afterthe petition in this proceeding was filed, and through the interven-tion of the Regional Director for the Thirteenth Region, a meetingwas held on December 23, 1935, between the management of the Com-pany and representatives of the Union at which the latter presentedformal requests for recognition of the Union as the exclusive collec-tive bargaining representative of the production employees.OnJanuary 6, 1936, the Company wrote to the Regional Director re-fusing the request on the ground of alleged doubt as to the validityof the Act.At a subsequent meeting of the management and theUnion representatives at the Regional office in Chicago on April 18,1936, the Company reiterated this position and also refused to con-tion workers.The Board concludes that a question concerning the representationof the production employees of the Company has arisen.Footnote 2-ContinuedChicago,Burlington&Quincy Railway-507 shipments interstate,27 intrastate,l° 650shipments interstate,35 intrastate 2aThe Inteinational Forwarding Company-All shipments interstate.American Carloading Corporation-All shipments interstate.National Carloading Corporation-All shipments interstateUniversal Carloading&Distributing Company-All shipments interstateKeoshin Motor Express-122 shipments interstate,52 shipments intrastate.Railway Express (the record includes all express receipts.The express agent testifiedthat probably more than 94% of the shipments were interstate)Seventy-five per cent of the parcel post shipments from the Company's plant are inter-state,the destinations including points in Asia, South America,Central America andEuropeis January, 19362'April, 19365727-37-vol ii-8 100NATIONAL LABOR RELATIONS BOARDIII.THE APPROPRIATE UNIT AND THE PROOF OF A MAJORITYIn its petition the Union designates the permanent productionemployees as the bargaining unit.This is a classification based noton function but on the adventitious ebb and flow of business.Thetestimony does not establish that the "temporary" employees wereengaged for a temporary period or that if the volume of businesspermits, their status is any less permanent than that of other em-ployees.The temporary as well as the permanent production work-ers are eligible for membership in the Union. In view of the unde-fined character of their -tenure, the similarity of their functions andthe substantial identity of their interests, we find that the temporaryand permanent production employees of the Company constitute aunit appropriate for the purposes of collective bargaining.At the hearing the Union submitted its membership roll of 124permanent production workers and a list showing the productionforce of the Company to consist of 195 permanent production em-ployees and approximately 38 temporary employees; a total of 233.On the face of the record the testimony establishes the fact that thepetitioner had a majority of the production workers in its member-ship at the time of the hearing.To hold that the refusal of theCompany to submit its own pay roll, or to utilize the opportunity tochallenge the membership roll offered by the Union at the hearingcan avert the consequences of the Union's showing of a majority,would put a premium on obstructive tactics without furthering theproper functioning of the Act.We are persuaded that the Union'sproof that a majority of the Company's production workers are mem-bers of the Union entitles it to immediate certification as the exclusiverepresentative of the production workers.IV. THEEFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEThe question of representationwhich hasarisen has caused con-fusion, uneasiness and unrest among the employeesof the Company,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the above findings, the following conclusions oflaw aremade by the Board :1.A question affecting commerce has arisen concerning the repre-sentation of the production employees of the Richards-Wilcox Manu-facturing Company, within the meaning of Section 9 (c) and Section2, subdivisions (6) and (7) of the National Labor Relations Act. DECISIONS AND ORDERS1012.The production employees of the Richards-Wilcox Manufactur-ing Company, excluding executives and foremen, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.3.Federal Labor Union No. 18589, having been selected by amajority of the production employees of the Richards-Wilcox Manu-facturing Company as their representative for the purposes of collec-tive bargaining is, by virtue of Section 9 (a) of the National LaborRelationsAct, the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment and other conditions of employment.CERTIFICATION OF REPRESENTATIVESA petition for an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act-having been duly filed, and an investigation and hearing having been-duly authorized and conducted; andThe Board having duly made its findings of fact and conclusionsof law;Now THEREFORE, by virtue of and pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the National=Labor Relations Act, approved July 5, 1935, and pursuant to ArticleIII, Section 8 of National Labor Relations Board 'Rules 'and Regu-lations-Series 1, as amended`IT IS HEREBY CERTIFIED that Federal Labor Union No. 18589 hasbeen selected by a majority of the production employees of theRichards-Wilcox Manufacturing Company, Aurora, Illinois, as theirrepresentative for the purposes of collective bargaining, and thatpursuant to the provisions of Section 9 (a) of the National LaborRelations Act, Federal Labor Union No. 18589 is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment andother conditions of employment.CHAIRMAN MADDEN took no part in the consideration of the aboveDecision and Certification of Representatives.0